UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------X
                                                                   :
EMMANUEL MARK LEWIS                                                :   ORDER
                                                                   :
                             Plaintiff,                            :
                                                                   :
                   -against-                                       :   No. 19-CV-8254 (OTW)
                                                                   :
COMMISSIONER OF SOCIAL SECURITY,                                   :
                                                                   :
                             Defendant.                            :
                                                                   :
---------------------------------------------------------------X

ONA T. WANG, United States Magistrate Judge:

         The Court is in receipt of Plaintiff’s request to defer filing a memorandum of law in

support of his application for attorney’s fees and to accept the EAJA application as timely filed.

(ECF 36). The request is GRANTED. The memorandum of law is due by August 23, 2021. The

parties are further directed to meet and confer regarding potential settlement of the fees issue.

         SO ORDERED.

                                                                       s/ Ona T. Wang
Dated: June 30, 2021                                                              Ona T. Wang
       New York, New York                                                United States Magistrate Judge
